Winslow, J.
(concurring). I concur fully in the result in this case, hut wish to add a few words to prevent what it seems to me may be a possible misconception of the effect not only of this decision, but also of the decision in the case of Yess v. Chicago Brass Co. 124 Wis. 406, 102 N. W. 932. The two cases are substantially parallel so far as the questions presented in this court are concerned, and the misconception which I fear is that they may be regarded as holding that there may be in the legal sense a first or an initial cause which is not the proximate cause; i. e. that there may he a first or initial cause setting in motion a subsequent chain of events resulting finally in the injury which is not the responsible cause, but that some subsequent event may come into the chain and become the proximate or responsible cause. This idea is erroneous. I do not think it can be reasonably gathered from the opinions in the two cases named, but I fear that there may be such an impression produced.
“Eirst cause,” “initial cause,” “efficient cause,” and. “proximate cause” all mean the same thing in the law of negligence. They mean the cause acting first and immediately producing the injury, or setting other causes in motion, all constituting a natural and continuous chain of events each having a close causal connection with its immediate predecessor; the final event in the chain immediately effecting the injury as a natural and probable result of the cause which first acted, and the person responsible for the first event having reasonable ground to expect at the moment of his act or default that a personal injury to some person might probably result therefrom. There may be pre-existing conditions or events without which the final injury could not have happened, such as the momentary shying of a horse on a defective highway, the inadvertent and nonnegligent misstep of a traveler into a dangerous excavation close to the sidewalk, or, as in the present case and the Yess Case, the nonnegligent misstep or slip upon the floor or passage; but none of these is to be deemed a cause of the final *280injury any more than the mere presence of the injured person on the scene of the accident. They are not links, either initial or otherwise, in the legal chain of responsible causation, and should not be referred to as such, even though in ordinary nonlegal parlance they might broadly be termed causes. They are mere circumstances or conditions either existing, or to be expected in the natural order of things to occur at any time; and, as they do not enter into the chain of responsible causation, they cannot be said in a legal sense to have been “involved in” or to have “contributed to” the accident any more than any other precedent fact such as the building and operation of the mill, the employment of the plaintiff in the mill, or his very existence, though without these circumstances the injury could not have happened. So it does not seem safe to say that such a fact may have been “involved in” or may have “contributed to” the accident, for this seems to imply that it is or may be the initial fact in the chain of proximate causation resulting in the injury, which cannot be true, because, if it were such initial fact, it would also be the efficient and proximate cause, and the defendant’s negligence coming into the chain of causation could not be the proximate cause. Thus in the present case the defective condition of the saw table became the cause which acted first within the rule as to proximate cause, and the misstep of the plaintiff, like the slip of the foot in the Yess Oase, was a mere circumstance not within the chain of proximate causation, nor involved in it. •
MARSHALL, J. I concur in the opinion of Mr. Justice Winslow.